Citation Nr: 1113873	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-35 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the hands and fingers due to cold injuries.  

2.  Entitlement to service connection for arthritis of the left elbow due to cold injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to February 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision in which the RO denied entitlement to service connection for osteoarthritis of the hands and fingers due to cold injuries and entitlement to service connection for arthritis of the left elbow due to cold injury.  

In November 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans' Law Judge.  A copy of the hearing transcript has been reviewed and associated with the claims file.

In January 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA examination.  The action specified in the January 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran alleges that he developed osteoarthritis of the hands and fingers and arthritis of the left elbow as a result of a cold injury sustained while serving on active duty.  

This matter was remanded in January 2011 so that the Veteran could be scheduled for a VA examination.  The doctor who examined the Veteran in January 2011 noted in his report that he had reviewed the Veteran's claims folder, including a December 2010 C & P examination.  The Board is unable to find a copy of a December 2010 examination report in the Veteran's claims file.  

Accordingly, this case must again be remanded so that the December 2010 examination report can be associated with the Veteran's claims file.  If the January 2011 examination report was incorrect and the Veteran was not examined in December 2010, a formal finding of such should be placed of record.  

A remand is also required because the January 2011 examination was inadequate, insofar as the examiner determined that the conditions described appeared to be progressive arthritis of aging without offering sufficient explanation for so concluding.  The Veteran in this case has reported long-standing pain in his hands, fingers, and left elbow that cannot be explained by arthritis due to aging, as he has reported experiencing discomfort in these areas since the time that he was a young man.  As the Board requested in the January 2011 remand that the examiner specifically address the Veteran's long-standing complaints in determining whether his current conditions are related to his active service, and an examiner has not yet done so, a remand for an additional opinion is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Associate a copy of the December 2010 C & P examination report with the Veteran's claims folder.  If this report is unavailable, a formal finding of such should be placed of record. 
 
2. Forward the Veteran's claims file to the examiner who conducted the January 2011 examination for the purpose of obtaining an additional opinion specifically addressing the Veteran's long-standing complaints of discomfort in the fingers, hands, and left elbow.  The examiner should specifically offer an opinion regarding whether, given the Veteran's complaints of pain since his service, his current complaints are as likely as not related to the cold injuries he is presumed to have sustained in service, or whether, given his long-standing complaints, his conditions are otherwise related to his active service.  In providing these opinions, the examiner should consider the Veteran's competent and credible reports of experiencing pain and discomfort in his hands, fingers, and left elbow since he was in active service.  

If the requested opinions cannot be proffered without conducting additional studies regarding the etiology of the Veteran's current conditions, such studies must be conducted, and opinions rendered following the completion of such studies.

The claims file should be reviewed by the examiner in conjunction with rendering the requested opinions.  The examiner must indicate in the examination report that the claims file was reviewed.  The rationale for the opinions, with citation to relevant medical findings, must be provided.

If the examiner who conducted the January 2011 examination is not available, forward the Veteran's claims file to another qualified examiner for the purpose of rendering the requested opinions.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

